         Case 6:18-cr-10065-EFM Document 87 Filed 05/24/19 Page 1 of 1




          UNITED STATES DISTRICT COURT
                                  District of Kansas
                                    (Wichita Docket)

UNITED STATES OF AMERICA,

                     Plaintiff,

              v.                                  Case No. 18-10065-02-EFM

SHANE GASKILL,

                     Defendant.


                                         ORDER


       Now on this 24th day of May, 2019, the Court having read and considered the joint

Motion To Approve Deferred Prosecution and delay discovery during the period ending

December 31, 2020, and good cause appearing therefor,

       IT IS HEREBY ORDERED that deferred prosecution and the delay of discovery is

approved and that this matter be stricken from the Court’s trial docket until further order.

       IT IS HEREBY ORDERED that the defendant shall pay $1,000.00 in restitution,

costs, fees and/or penalties, by check or money order only, to: United States District Court,

U.S. Courthouse, 401 N. Market, Wichita, Kansas 67202.

       Done this 24th day of May, 2019.



                                                  HONORABLE ERIC F. MELGREN
                                                  United States District Judge
